 1   McGREGOR W. SCOTT
     United States Attorney
 2   RICHARD J. BENDER
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:16-CR-00067-JAM
12                 Plaintiff,
                                                      PRELIMINARY ORDER OF
13          v.                                        FORFEITURE
14   HECTOR GONZALEZ, and
     OSVALDO HERNANDEZ,
15
                   Defendants.
16

17          Based upon the plea agreements entered into between plaintiff United States of America and

18 defendants Hector Gonzalez and Osvaldo Hernandez, it is hereby ORDERED, ADJUDGED, AND

19 DECREED as follows:

20         1.      Pursuant to 21 U.S.C. § 853(a), 18 U.S.C. § 924(d)(1), and 28 U.S.C. § 2461(c),

21 defendants Hector Gonzalez and Osvaldo Hernandez’s interest in the following property shall be

22 condemned and forfeited to the United States of America, to be disposed of according to law:

23                 a.      AR-15 style unserialized assault rifle, with magazine, no serial no.,
                   b.      a .38 caliber Smith & Wesson revolver, serial number BMB0831, with
24                         ammunition,
                   c.      silencer,
25                 d.      body armor,
                   e.      fireworks,
26                 f.      HY Hunter Firearms Western Six Shooter .22 caliber revolver, serial number
                           38424,
27                 g.      Approximately $5,292.00 in U.S. Currency, plus any accrued interest.
28         2.      The above-listed property constitutes or is derived from proceeds obtained, directly or


                                                        1
                                                                                     Preliminary Order of Forfeiture
 1 indirectly, as a result of violations of 21 U.S.C. §§ 841(a)(1) and 846; or were used, or intended to be

 2 used, in any manner or part to commit or to facilitate the commission of violations of 21 U.S.C. §§

 3 841(a)(1) and 846; or are firearms and ammunition involved in or used in the knowing or willful

 4 commission of 18 U.S.C. §§ 371 and 922(a)(1)(A).

 5          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

 6 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

 7 Marshals Service, in its secure custody and control.

 8          4.      a.      Pursuant to 21 U.S.C. § 853(n), 28 U.S.C. § 2461(c), and Local Rule 171, the

 9 United States shall publish notice of the order of forfeiture. Notice of this Order and notice of the

10 Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

11 General may direct shall be posted for at least 30 consecutive days on the official internet government

12 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

13 written notice to any person known to have alleged an interest in the property that is the subject of the

14 order of forfeiture as a substitute for published notice as to those persons so notified.

15                  b.      This notice shall state that any person, other than the defendants, asserting a legal

16 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

17 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

18 within thirty (30) days from receipt of direct written notice, whichever is earlier.

19          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

20 will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), 18 U.S.C. § 924(d)(1), and 28

21 U.S.C. § 2461(c), in which all interests will be addressed.

22          SO ORDERED this 26th day of October, 2018.

23
                                                                    /s/ John A. Mendez_________
24                                                                  JOHN A. MENDEZ
                                                                    United States District Court Judge
25

26

27

28


                                                           2
                                                                                           Preliminary Order of Forfeiture
